Citation Nr: 0901167	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
including for outpatient treatment purposes, claimed as 
secondary to hiatal hernia with gastroesophageal reflux 
disease.

2.  Entitlement an increased rating for hiatal hernia with 
gastroesophageal reflux disease (GERD), currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  There are no complaints or findings for dental injury or 
trauma in service.

2.  A dental condition, other than lingual erosion of the 
incisors, is not shown to have been caused or aggravated by a 
service-connected disease or injury.

3.  Lingual erosion of the incisors is caused by a service-
connected disability.

4.  Hiatal hernia and GERD are manifested by symptoms 
occurring two or three times per week with no substernal, 
arm, or shoulder pain, resulting in no functional deficit.


CONCLUSIONS OF LAW

1.  A dental condition, other than lingual erosion of the 
incisors, including one which would entitle the veteran to VA 
outpatient dental treatment, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1712 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.381, 17.161 (2008).

2.  A dental condition, other than lingual erosion of the 
incisors, is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).

3.  Lingual erosion of the incisors is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).

4.  The criteria for a rating in excess of 10 percent for 
hiatal hernia with GERD are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in July 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
substantiate a claim for service connection, including a 
claim for secondary service connection.  That letter also 
contained notice consistent with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), regarding 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

A June 2007 letter provided the veteran with information 
indicating that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  The veteran was also 
told of the specific criteria needed for his disability to 
warrant an increased rating.  Therefore, the veteran has been 
provided with all necessary notice regarding his claim for an 
increased evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in June 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded an examination on the service-connected issue 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  With regard to the claim of entitlement to service 
connection for erosion of the teeth as secondary to service-
connected disability, the Board is granting the veteran's 
claim below.  Therefore, it is unnecessary to discuss the 
adequacy of the examination regarding this issue.  With 
regard to the veteran's claim of entitlement to an increased 
rating for hiatal hernia, the veteran was afforded 
examinations in September 2006 and April 2008.  Both 
examinations were conducted by a medical doctor.  The report 
shows the examiner solicited symptoms from the veteran, 
examined the veteran, and provided a diagnosis consistent 
with the record.  Therefore, these examinations are adequate.  
Nieves-Rodriguez v. Peake, No. 06-3012 (Vet. App. Dec. 1, 
2008).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Service Connection for Dental Disorder

As an initial matter, the Board notes that the veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

The veteran is claiming entitlement to service connection for 
a dental disorder as secondary to his service-connected 
hiatal hernia with gastroesophageal reflux disease.  In this 
regard, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  According to the 
law, service connection is warranted if it is shown that a 
veteran has a disability resulting from an injury incurred or 
a disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  While there were changes made to 38 C.F.R. 
§ 3.310, effective October 10, 2006, the veteran's claim was 
filed prior to that date.  Therefore, the Board will apply 
the regulations in effect at that time, which version favors 
the veteran.

It is noted that the dental conditions for which service-
connected compensation benefits are available are set forth 
under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  
Diagnostic Code 9900 contemplates chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible.  Diagnostic 
Codes 9901 and 9902 address loss of the mandible.  Diagnostic 
Codes 9903 and 9904 concern nonunion and malunion of the 
mandible, respectively.  Diagnostic Code 9905 addresses 
temporomandibular articulation and limited jaw motion.  
Diagnostic Codes 9906 and 9907 contemplate loss of the ramus, 
and Diagnostic Codes 9908 and 9909 address loss of the 
condyloid process.  Diagnostic Codes 9910 and 9910 concern 
loss of the hard palate.  Loss of teeth is contemplated under 
Diagnostic Code 9913, and loss of the maxilla is addressed 
under Diagnostic Codes 9914 and 9915.  Finally, Diagnostic 
Code 9916 concerns malunion or nonunion of the maxilla.

The evidence of record in the present case shows that the 
veteran's dental disorder does not involve any of the dental 
conditions found under 38 C.F.R. § 4.150.  The VA and private 
records show the veteran has been treated for caries, 
accretions on his teeth, acquired absent teeth, and 
replacement of a bridge for his absent teeth.  When asked for 
an opinion, the VA examiner indicated that the veteran's loss 
of teeth was not due to loss of substance of the body of the 
maxilla or mandible.  Other records show the veteran has been 
diagnosed with lingual erosion of the incisors, a partially 
edentulous state, and moderate periodontitis.

Because the evidence of record does not demonstrate that the 
veteran has any of the dental conditions found under 38 
C.F.R. § 4.150, entitlement to direct or secondary service-
connection for compensation purposes must be denied.

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will be service-connected 
if they were filled or extracted after 180 days or more of 
active service.

(2) Teeth noted as filled at entry will be service-connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.

Essentially, the veteran has contended that his acid reflux 
caused erosion of his teeth.  In turn, he believes that this 
erosion led to the problems with his bridge.

The veteran's service medical records show that, when 
examined for entry in September 1961, the veteran's teeth 
were not evaluated.  In a November 1961 dental record, it was 
noted the veteran was missing teeth numbers 7, 8, 9, and 10.  
His June 1980 separation examination also shows these same 
teeth were missing, with a bridge from number 6 to number 11.

VA outpatient records dated in September 2002, March 2003, 
April 2003, November 2003, April 2004, and March 2005 show 
the veteran was treated for the bridge spanning from his 
number 6 to number 11 teeth.  At times, it was noted to be 
loose and needed to be fixed.

In an August 2006 written statement, the veteran's private 
dentist indicated that the veteran had evidence of lingual 
erosion on the mandibular incisors.  This was typical of an 
acid reflux condition and could lead to dental decay and 
possible tooth loss.  It was advised that the veteran be 
treated with preventive measures to maintain the teeth.  This 
might require some restorative procedures and regular 
cleanings with home fluoride usage.

In September 2006, the veteran underwent VA examination for 
his hiatal hernia.  The physician commented that mouth 
dentition was in good repair.  There were several molars and 
other repairs in the mouth.  There were several gold crowns 
and other repairs.  There were no obvious erosions of the 
teeth apparent on close inspection.

In an August 2007 written statement, the veteran indicated 
that his bridge had been replaced by VA.  Because of his acid 
reflux, the tooth holding the bridge on the left side came 
off.  There was so much damage to the tooth holding the 
bridge, the dentist had to make another bridge and use metal 
posts to hold it in place.

In November 2007, the veteran testified at a hearing at the 
RO.  He repeated that the erosion of his teeth led to the 
loosening of his bridge.

In a February 2008 written statement, the veteran's private 
dentist indicated that he had been treating the veteran for 
many years.  He saw continued lingual erosion on the 
mandibular incisors.  The veteran presented no habits that 
could be defined as the cause of this dental condition.  
However, his reported history of acid reflux gives cause to 
this oral problem.  GERD is shown to cause such dental 
pathology.  He had seen this in other patients and opined 
that this was a causative factor for the veteran.  The 
veteran's oral hygiene was good, and this has minimized his 
dental problems caused by GERD.  Restorative and protective 
measures would be needed it the future to correct the loss of 
enamel.

In April 2008, the veteran underwent VA examination.  In 
reviewing the record, the examiner noted that the veteran was 
seen numerous times between 2001 and 2005 for treatment at VA 
with no mention of dental attrition or erosion as it related 
to his hiatal hernia or GERD.  The veteran's private dentist 
suggested his dental condition had been adversely affected by 
his GERD and hiatal hernia.  On examination, the examiner 
found there was no impairment due to loss of motion and 
masticatory function loss.  The examiner noted the veteran's 
missing teeth numbered 7, 8, 9, and 10.  Inter-incisal range 
of motion was 50 millimeters, and lateral excursion was 8 
millimeters.  There was panoral periodontal bone loss shown 
on x-rays.  The diagnoses were partially edentulous state and 
moderate periodontitis.  There was no loss of teeth due to 
loss of substance of the body of the maxilla or mandible.  
The examiner opined there was no dental condition resulting 
from service.  He stated that there was no discernible 
evidence of dental erosion secondary to hiatal hernia or GERD 
in the medical record from the VA clinic or on examination.

Based on a review of the evidence, the Board finds that 
service connection for lingual erosion of the incisors is 
warranted, for the purpose of outpatient dental treatment 
only.  While the VA examiner commented that dental erosion 
was not due to hiatal hernia or GERD, he provided no 
rationale for this decision.  The opinion of the veteran's 
private dentist was also brief, but the veteran's dentist 
commented that his oral hygiene was good and ruled out other 
possible causes of the erosion.  As such, the Board finds 
that service connection for lingual erosion of the incisors, 
is warranted, for treatment purposes.

However, the preponderance of the evidence is against the 
claim of service connection for dental treatment other than 
the condition granted above.  The veteran contends that the 
erosion of his teeth, due to GERD, has caused his bridge to 
be loose and require frequent fixing and replacement.  
Initially, the Board notes that service connection for the 
absence of teeth numbers 7, 8, 9, and 10 is not warranted.  
While the veteran did not undergo dental examination 
immediately upon entry into service, he was afforded such an 
evaluation in November 1961, two months after his enlistment.  
Therefore, even if the veteran had those teeth upon entry, 
which the veteran has not alleged, they were absent in 
November 1961, less than 180 days after the veteran began his 
active service.  As such, service connection for these 
missing teeth, for treatment purposes, is not warranted.

Furthermore, while the veteran contends that the erosion of 
his natural teeth caused the problems he has had with his 
bridge, the veteran is not a dentist and does not have the 
requisite medical training or knowledge to provide a 
competent opinion as to the reason for the looseness of his 
bridge.  The VA treatment records, showing several instances 
when the veteran's bridge was repaired or replaced, contain 
no such assertion.  In addition, the veteran's private 
dentist has not attributed the problems with his bridge to 
any tooth erosion.  As such, service connection for VA 
outpatient treatment specifically related to the veteran's 
bridge or missing teeth numbered 7, 8, 9, and 10, is not 
warranted.


Hiatal Hernia/GERD

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The veteran's hiatal hernia and GERD are rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2008).  Diagnostic code 7346 provides ratings for 
hiatal hernia.  Hiatal hernia with two or more of the 
symptoms for the 30 percent rating of less severity is rated 
10 percent disabling.  Hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated 30 percent disabling.  38 C.F.R. § 4.114.

In September 2006, the veteran underwent VA examination.  He 
complained of very little discomfort from his reflux and was 
most concerned about his teeth.  He described nocturnal 
regurgitation, which occasionally occurred during the day 
unless he chewed Tums.  He took these at night and during the 
day.  He has had no other therapy.  The veteran has not 
altered his eating.  He did try to eat early and go to bed 
late.  He elevated the head of his bed six inches.  The 
veteran brought a private report from a gastroenterologist, 
who described very mild erosions in the lower esophagus with 
a negative biopsy and negative examination of the abdomen 
except for pre-pyloric shallow erosion attributed to the use 
of Naproxen proximate to the examination.  The veteran denied 
dysphagia, though he said he occasionally choked on solids or 
liquids.  The veteran's weight was stable.  He had no chest 
or abdominal pain, hematemesis, or melena.  On examination, 
the veteran was large but vigorous.  He had clear lungs, 
regular heart rhythm, and his abdomen was non-tender, flat, 
and soft.  No enlarged liver, kidney, spleen, or masses were 
noted.  The diagnosis was GERD, responding to treatment.

In an August 2007 written statement, the veteran indicated 
that a February 2005 endoscopy report showed he had a pearly 
white mucosal surface on his esophagus.  He understood this 
could become cancer.  He choked and was unable to breathe.  
He must throw up before he could breathe properly.  This took 
place about once a week.

In November 2007, the veteran testified at a hearing at the 
RO.  Acid came into his mouth at night.  He slept with his 
head elevated.  He experienced regurgitation three or four 
times a week.  He sometimes choked and had to throw up food 
three times a week.  It happened more at night and after a 
meal.  He had heartburn every day.  He had gone to the 
hospital several times thinking he had a heart attack.  The 
veteran denied arm or shoulder pain.

In April 2008, the veteran underwent VA examination.  He 
described heartburn with regurgitation to the nose and mouth.  
He reported that for many years, he ate late at night, 
elevated his head, and used Tums.  In the last few years, he 
has gotten good relief with a new medication.  He still had 
breakthrough symptoms two or three times a week, when he 
would take Tums, and symptoms would resolve in one or two 
hours.  He had occasional dysphagia for bread.  His weight 
was stable, and he followed a regular diet.  The veteran 
denied coughing, wheezing, trouble swallowing, asthma, 
congestive heart failure, and shortness of breath.

On examination, the chest was symmetrical with good 
expansion, the lungs were clear with good normal breath 
sounds, and the heart had regular rhythm.  The abdomen was 
flat and nontender, with no organomegaly and no masses.  
Oropharynx examination revealed no lesions.  The diagnosis 
was GERD with occasional breakthrough symptoms, despite daily 
treatment with medication.  No functional deficit was found.

In an April 2008 written statement, the veteran's private 
medical provider indicated that he had acid reflux and a 
hiatal hernia.  He experienced esophageal dysphagia and 
required frequent dilations in the past as well as continuous 
oral medications.  The veteran's symptoms were chronic and 
affected him daily.

Based on a review of the evidence, the Board finds that an 
increased rating is not applicable to the veteran's GERD and 
hiatal hernia.  The veteran has described chest pain, a 
choking sensation, regurgitation, and some dysphagia.  
However, he reported to an examiner in April 2008 that he 
only experienced these symptoms two or three times per week.  
He had gotten good relief with a daily medication.  In 
addition, the veteran denied any arm or shoulder pain in 
November 2007.  There is no evidence of substernal pain.  
Furthermore, the evidence shows that the veteran's GERD and 
hiatal hernia symptoms do not result in a considerable 
impairment of his health.  While the veteran's private 
physician indicated in an April 2008 written statement that 
the veteran incurred his symptoms daily, the veteran has 
contradicted that by telling the VA examiner that his 
symptoms occurred two or three times per week.  In addition, 
the VA examiner opined that no functional deficit was found.  
As such, the Board finds that the criteria for an increase to 
a 30 percent rating are not met.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  In this respect, the Board notes that 
the medical evidence fails to show and the veteran has not 
asserted that he required any hospitalization for his 
disability.  In sum, there is no indication in the record of 
such an unusual disability picture that application of 
regular schedular standards is impractical, especially in the 
absence of any allegation of interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for hiatal hernia with GERD 
is denied.

Service connection for lingual erosion of the incisors is 
granted for dental treatment purposes; service connection for 
all other dental conditions is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


